Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered March 12, 1998, convicting defendant, after a jury trial, of manslaughter in the second degree, and sentencing him, as a second felony offender, to a term of TVa to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The jury could properly reject the self-serving justification claim made in defendant’s statements while crediting his admissions made in the same statements that he shot the victim (see, People v Rose, 215 AD2d 875, 876, lv denied 86 NY2d 801).
When the court’s sentencing remarks are viewed in context, the record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reduction of sentence. Concur — Williams, J. P., Tom, Andrias, Lerner and Saxe, JJ.